Title: To Thomas Jefferson from Robert Shewell, 28 December 1787
From: Shewell, Robert
To: Jefferson, Thomas


Marseilles, 28 Dec. 1787. Learned a few days ago “at the table of Mr. Cathalan” that TJ wishes to send “(by way of experiment) to America, some seed Rice, Indian Corn, or Maize”; offers his services; is going to sail for Charleston within twenty days and will proceed from there to his “native City of Philada.”; from either of these places he can forward by water any articles TJ wishes to send by him; is “perfectly secure from Algerine Cruizers, tho’ at the same time, shou’d be better satisfy’d” if TJ could tell him whether the United States will have peace with that country.
